1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6    NORI EVANS,                                         Case No. 2:15-cv-01136-MMD-CWH
7                                     Plaintiff,
            v.                                                           ORDER
8
     UNIVERSITY MEDICAL CENTER a.k.a.
9    UNIVERSITY MEDICAL CENTER OF
     SOUTHERN NEVADA a.k.a. UMC,
10
                                   Defendant.
11

12   I.     SUMMARY

13          Plaintiff Jori Evans sued Defendant University Medical Center of Southern Nevada,

14   who terminated her employment, alleging she was discriminated against on the basis of

15   her race, retaliated against for filing a prior lawsuit, and subjected to a racially hostile

16   working environment. (ECF No. 1.) Pending before the Court are: (1) Plaintiff’s motion for

17   reconsideration of the Court’s prior order granting summary judgment to Defendant on

18   Plaintiff’s employment discrimination and retaliation claims (ECF No. 84);1 and (2)

19   Defendant’s motion for summary judgment on Plaintiff’s hostile work environment claim

20   (ECF No. 82).2 As explained below, because the Court is unpersuaded there is any basis

21   to reconsider its prior order, and because Plaintiff has failed to present sufficient, objective

22   evidence necessary to establish at least one element of her hostile work environment

23

24
            1The Court has also reviewed Defendant’s response (ECF No. 92) and Plaintiff’s
25
     reply (ECF No. 95).
26
            2The Court has also reviewed Plaintiff’s response (ECF No. 88) and Defendant’s
27   reply (ECF No. 93).
28
1    claim, the Court will deny Plaintiff’s motion for reconsideration, and grant Defendant’s

2    second motion for summary judgment—resolving this case in Defendant’s favor.

3    II.    BACKGROUND

4           The Court refers to its prior order for a description of the relevant facts, which it will

5    not repeat here. (ECF No. 81 at 1-4.)

6    III.   LEGAL STANDARDS

7           A. Motion for Reconsideration

8           A motion to reconsider must set forth “some valid reason why the court should

9    reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

10   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp.

11   2d 1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if this Court “(1) is

12   presented with newly discovered evidence, (2) committed clear error or the initial decision

13   was manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

14   No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). But “[a] motion for

15   reconsideration is not an avenue to re-litigate the same issues and arguments upon which

16   the court already has ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288

17   (D. Nev. 2005).

18          A district court may decline to consider claims and issues that were not raised until

19   a motion for reconsideration. See Hopkins v. Andaya, 958 F.2d 881, 889 n. 5 (9th Cir.

20   1992), impliedly overruled on other grounds in Federman v. Cty. of Kern, 61 F. App’x 438,

21   440 (9th Cir. 2003). It is not an abuse of discretion to refuse to consider new arguments

22   in a reconsideration motion even though “dire consequences” might result. Schanen v.

23   United States Dept. of Justice, 762 F.2d 805, 807-08 (9th Cir. 1985). Mere disagreement

24   with an order is an insufficient basis for reconsideration. Nor should reconsideration be

25   used to make new arguments or ask the Court to rethink its analysis. See N.W.

26   Acceptance Corp. v. Lynnwood Equip., Inc., 841 F.2d 918, 925-26 (9th Cir. 1988).

27   ///

28
                                                    2
1           B. Summary Judgment

2           The Court refers to the legal standard governing summary judgment motions

3    included in its prior order. (ECF. No. 81 at 4-5.)

4    IV.    DISCUSSION

5           A.     Plaintiff’s Motion for Reconsideration (ECF No. 84)

6           Plaintiff requests that the Court reconsider its prior order granting Defendant

7    summary judgment on Plaintiff’s employment discrimination and retaliation claims. (ECF

8    No. 84.) Defendant generally counters that the Court’s prior order was correctly decided,

9    and that Plaintiff’s purported newly-discovered evidence offered in support of its motion

10   is irrelevant and does not merit reconsideration. (ECF No. 92.) The Court agrees with

11   Defendant. The Court will deny Plaintiff’s motion because she has not met her burden to

12   show she is entitled to reconsideration. The Court will address what it construes as the

13   primary arguments she raises in her motion below.

14          1.     Evidentiary Issues

15          Plaintiff argues that reconsideration is warranted to cure manifest injustice

16   because the Court declined to consider some of Plaintiff’s evidence in ruling on its prior

17   order—because that evidence was improperly authenticated—without objection from

18   Defendant, and without first giving Plaintiff an opportunity to cure its authentication issues.

19   (ECF No. 84 at 4-5.) The manifest injustice arises, Plaintiff argues, because the Court

20   would have reached a different result in its prior order had it considered Plaintiff’s

21   improperly authenticated evidence. (Id. at 5.) The Court disagrees. First, the Court is not

22   required to give Plaintiff notice and an opportunity to cure its authentication issues before

23   declining to consider improperly authenticated evidence, especially where, as here,

24   Plaintiff is represented by counsel, and both parties’ counsel conceded they made

25   authentication mistakes in connection with their briefing on Defendant’s first summary

26
27

28
                                                   3
1    judgment motion.3 (ECF Nos. 84-1, 84-2, 92-1 (fixing authentication issues).) See also

2    Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (stating that a court can

3    only consider admissible evidence in ruling on a summary judgment motion, and evidence

4    must be authenticated to be admissible). Second, and contrary to Plaintiff’s argument, the

5    Court alternatively considered the substance of each piece of evidence it declined to

6    consider in the prior order. (ECF No. 81 at 8 n.11, 10 n.13&14, 12-16, 20-23.) Thus, the

7    Court would have reached the same result in its prior order even if it overlooked all of the

8    evidentiary issues with Plaintiff’s opposition to Defendant’s first motion for summary

9    judgment.4 Therefore, the Court’s evidentiary rulings in its prior order were not manifestly

10   unjust, and the Court declines to reconsider its prior order on this basis.

11          2.     Inferences

12          Plaintiff also argues that the Court clearly erred as a matter of law—meriting

13   reconsideration—because it drew inferences in Defendant’s favor, which is inappropriate

14   because Defendant moved for summary judgment, and the Court must draw all

15   inferences in the nonmoving party’s favor. (ECF No. 84 at 1, 9-11.) The Court is not

16   persuaded by this argument. Mere disagreement with an order is an insufficient basis for

17   reconsideration. Further, the summary judgment standard upon which Plaintiff relies is

18

19          3The   Court is not persuaded by Plaintiff’s reliance on Romero v. Nevada Dep’t of
     Corr., 673 F. App’x 641, 643-44 (9th Cir. 2016), offered in support of her argument that
20   the Court should have given her advance notice of her authentication issues. (ECF No.
     84 at 5.) There, the Ninth Circuit found that the district court did not err when it declined
21
     to consider improperly authenticated evidence, where the district court had previously
22   pointed out those authentication issues at a hearing. But the Romero court did not say a
     district court must hold a hearing or otherwise give notice to a party of authentication
23   issues with its exhibits before declining to consider them in ruling on a motion for summary
     judgment. See Romero, 673 F. App’x at 643-44. Thus, Plaintiff’s citation to Romero does
24   not change the Court’s analysis or merit reconsideration of the Court’s prior order.
25          4In addition to the Court’s authentication rulings, Plaintiff also challenges the
26   Court’s rulings that certain pieces of proffered evidence were hearsay. (See, e.g., ECF
     No. 84 at 11-12.) The Court considered the merits of all of the evidence Plaintiff presented
27   in the alternative, and would not have reached a different result had all of Plaintiff’s
     proffered evidence been admissible.
28
                                                  4
1    tempered by an overarching requirement of reasonableness—for example, an issue is

2    genuine if there is a sufficient evidentiary basis on which a reasonable fact-finder could

3    find for the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

4    (1986). The Court need not draw every possible inference in Plaintiff’s favor. Plaintiff

5    specifically takes issue with the Court’s finding that Defendant’s termination of Plaintiff

6    was not pretextual (ECF No. 84 at 9), but in its prior order, the Court considered all of

7    Plaintiff’s proffered evidence, and concluded that evidence, even added together, did not

8    lead to a reasonable inference that Plaintiff’s termination was pretextual.5 (ECF No. 81 at

9    12-16.) Moreover, the evidence Plaintiff offered did not amount to “specific” and

10   “substantial” evidence of pretext to create a triable issue even though the Court drew all

11   reasonable inferences in her favor. (ECF No. 81 at 12-16.) See also Earl v. Nielsen Media

12   Research, Inc., 658 F.3d 1108, 1113 (9th Cir. 2011). Because the inferences Plaintiff

13   wishes the Court had drawn in her favor are not reasonable, the Court declines to

14   reconsider its prior order on this basis.

15          3.      Direct vs. Circumstantial Evidence

16          Plaintiff also argues that the Court clearly erred in characterizing two key pieces of

17   evidence as circumstantial evidence, when the Court should have considered them to be

18   direct evidence of “racial and retaliatory animus.” (ECF No. 84 at 1, 19-21, 22.) Plaintiff

19   further argues this makes a difference because a different standard applies to direct

20   evidence under the applicable discrimination and retaliation legal frameworks that would

21

22
            5Plaintiffdiscusses Schwartz v. Clark Cty., 650 F. App’x 542 (9th Cir. 2016) in her
     motion in an apparent attempt to persuade the Court that it erred in finding Plaintiff
23   proffered insufficient evidence of pretext to survive summary judgment. (ECF No. 84 at
     10-11.) As Schwartz was decided before Plaintiff filed its opposition to Defendant’s first
24   motion for summary judgment, Plaintiff could have cited it then, but did not. (ECF No. 64.)
25   Thus, the Court need not consider Schwartz now. Further, because Schwartz is
     distinguishable, the Court is not persuaded that Schwartz should change the Court’s
26   analysis in its prior order. In Schwartz, there was much more—and much more
     compelling—evidence that the plaintiff’s supervisor singled him out for a layoff than
27   Plaintiff has presented in this case.
28
                                                  5
1    have made Plaintiff’s claims more likely to have survived summary judgment. (Id. at 5-8.)

2    The Court is also unpersuaded by this argument because—as explained below—the

3    evidence Plaintiff characterizes as direct was—and is—properly characterized as

4    circumstantial. As the Court treated this evidence as circumstantial in its prior order,

5    reconsideration is unwarranted.

6           “Direct evidence is evidence which, if believed, proves the fact of discriminatory

7    animus without inference or presumption.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634,

8    640 (9th Cir. 2003), as amended (Jan. 2, 2004) (citation, internal punctuation, and

9    quotation marks omitted). In contrast, circumstantial evidence is evidence “that tends to

10   show that the employer’s proffered motives were not the actual motives because they are

11   inconsistent or otherwise not believable.” Godwin v. Hunt Wesson, Inc., 150 F.3d 1217,

12   1222 (9th Cir. 1998), as amended (Aug. 11, 1998). In other words, direct evidence is

13   evidence that requires little or no inference that it is motivated by racial animus, 6 while

14   circumstantial evidence requires a larger inference. The Court finds that it properly

15   characterized both pieces of evidence that Plaintiff raises here as circumstantial evidence

16   in its prior order because both require a nonnegligible inference to impute racial animus

17   to them. The Court addresses each of the two pieces of evidence, in turn, below.

18                i.       “The Black Issue”

19          The Court finds that it correctly categorized Plaintiff’s supervisor Alicia Jones’

20   purported utterance of the phrase “the black issue” to Alan Booker as circumstantial

21   evidence, and will not reconsider its prior order on that basis. (ECF No. 81 at 13-14

22   (treating it as circumstantial evidence and determining it was not specific and substantial

23   evidence supporting a finding of pretext in granting summary judgment to Defendant on

24   Plaintiff’s discrimination claim).) Jones’ use of the phrase “the black issue” is

25   circumstantial evidence because it requires an inference to get to the conclusion Plaintiff

26   would like the Court to draw—that Jones used the pretext of recommending the

27
            6Plaintiff’s   allegations center on race discrimination.
28
                                                     6
1    elimination of Plaintiff’s position as part of a reduction in force to fire Plaintiff because

2    Jones is hostile to African Americans. Specifically, the Court would have to infer the

3    phrase “the black issue” was motivated by Jones’ racial animus even though the context

4    suggests otherwise—as explained in the Court’s prior order. (ECF No. 81 at 14.)

5           According to Booker, Jones used the phrase “the black issue” when she was telling

6    him that she was considering making him the night shift manager. (ECF No. 66 at 6-7.)

7    That was because Booker is African American, and an African American employee on

8    the night shift, Beverly Watkins, had previously accused another supervisor (a white

9    women) of being racist when the supervisor discussed what she viewed as a work

10   performance issue with her, and disciplined her for it. (Id.) Booker said that Jones told

11   him having him be the night shift supervisor would solve “the black issue,” which at least

12   reasonably could have meant that he could more easily have disciplined Watkins if any

13   issues arose with her performance in the future, without Watkins calling him a racist or

14   otherwise inferring that the real reason she was being disciplined was racism, because

15   he is also African American. (Id. at 7.) Indeed, this is what Booker said he thought Jones

16   meant.7 (Id.) Therefore, the Court would have to draw an inference to conclude Jones’

17   purported use of the phrase “the black issue” was evidence of racial animus that

18   motivated her decision to eliminate Plaintiff’s position. Jones’ purported use of the phrase

19   “the black issue” is thus properly characterized as circumstantial, not direct, evidence.

20   ///

21   ///

22

23          7The   Court further notes that no part of this purported statement directly related to
     Plaintiff, nor did Jones say it to Plaintiff. The Court acknowledges, as Plaintiff argues, that
24   it did not have to, nor must it have been said to Plaintiff. (ECF No. 84 at 19-21.) However,
25   the Court notes that in Dominguez-Curry v. Nevada Transp. Dep’t, 424 F.3d 1027 (9th
     Cir. 2005), upon which Plaintiff relies for these propositions, the plaintiff’s sexist
26   supervisor said a number of sexist things directly to the plaintiff, and it was clearer those
     statements were motivated by sexism than it is here that Jones was motivated by racism
27   in saying “the black issue.” Thus, the Court finds that Dominguez-Curry is distinguishable
     from this case. Dominguez-Curry does not require the Court to reconsider its prior order.
28
                                                   7
1                   ii.     The Hit List

2            Similarly, the Court also properly characterized Jones’ purported ‘hit list’ as

3    circumstantial evidence in its prior order (ECF No. 81 at 13-14), and will not reconsider

4    the order on that basis. Even assuming Jones had a physical ‘hit list,’8 the evidence before

5    the Court suggests that there were non-African American employees on Jones’ ‘hit list.’

6    (ECF Nos. 66-1 at 4, 66-2 at 16, 19.) Thus, the Court would have to draw an inference

7    that Jones placed people on her ‘hit list’ because they were African American—despite

8    the evidence to the contrary—to determine the ‘hit list’ showed Jones harbors racial

9    animus. Because the Court would have to draw such an inference, the ‘hit list’ was also

10   properly categorized as circumstantial evidence in the Court’s prior order. In sum, the

11   Court finds that Plaintiff has not met her burden to establish that the Court should

12   reconsider its prior order based on the way it classified the pieces of Plaintiff’s proffered

13   evidence discussed above.

14           4.           Purported Newly-Discovered Evidence

15           Plaintiff further argues the Court should reconsider its prior order because of

16   claimed newly-discovered evidence that purportedly shows in “late March, early April

17   2018, Defendant reinstated the Supervisor position which it did away with to terminate

18   Plaintiff, as part of a layoff.” (ECF No. 84 at 14.) The Court declines to reconsider its prior

19   order in light of this purported new evidence because it is too far removed in time to be

20   relevant to the circumstances surrounding Plaintiff’s termination in the fall of 2014. Events

21   several years subsequent to Plaintiff’s termination do not bear directly on whether

22   Plaintiff’s termination was pretextual, and thus are not new evidence as regards Plaintiff’s

23   case.

24   ///

25   ///

26
             8Theevidence before the Court suggests it is more likely ‘the hit list’ was a turn of
27   phrase Jones would use to describe people who had done something to upset her, rather
     than a physical list. (ECF Nos. 66-1 at 4, 66-2 at 19.)
28
                                                   8
1           5.      Request to Re-Open Discovery

2           Because the Court declines to reconsider its prior order—as described above—

3    the Court also denies Plaintiff’s request to re-open discovery in this case. (ECF No. 84 at

4    15.)

5           B.      Defendant’s Second Motion for Summary Judgment (ECF No. 82)9

6           Defendant argues that Plaintiff cannot establish the elements of her prima facie

7    case of hostile work environment because Plaintiff was never directly subjected to verbal

8    or physical conduct of a racial nature, and the conduct she was subjected to was

9    insufficiently severe or pervasive to alter the terms or conditions of her employment. (ECF

10   No. 82 at 6-7.) In her opposition, Plaintiff points to the same evidence she proffered in

11   opposition to Defendant’s first summary judgment motion on her discrimination and

12   retaliation claims—in an attempt to show she was subjected to a racially hostile work

13   environment. (ECF No. 88.) However, the Court agrees with Defendant that the conduct

14   Plaintiff was subjected to was insufficiently severe or pervasive to alter the terms or

15   conditions of her employment—and will therefore grant Defendant’s motion.

16          A hostile work environment is one where employees work in an offensive or

17   abusive environment. See Ellison v. Brady, 924 F.2d 872, 875 (9th Cir. 1991).10 “Title VII

18   affords employees the right to work in an environment free from discriminatory

19   intimidation, ridicule, and insult.” Meritor Sav. Bank, SFV v. Vinson, 477 U.S. 57, 65

20   (1986) (citation omitted). But Title VII is not a “general civility code.” Faragher v. City of

21   Boca Raton, 524 U.S. 775, 788 (1998). A hostile work environment claim based on race

22

23          9Plaintiff did not list hostile work environment as one of her claims, but the Court
     construed her Complaint as alleging one. (ECF No. 81 at 3 n.4, 4 n.5.) The Court granted
24   Defendant leave to file an additional motion for summary judgment in its prior order
25   because Defendant addressed Plaintiff’s hostile work environment claim for the first time
     in its reply in support of its first motion for summary judgment. (Id. at 24.)
26
            10“Because the elements to prove a hostile work environment are the same for
27   both racial harassment and sexual harassment, cases analyzing both types of
     harassment are relevant to our analysis.” Vasquez, 349 F.3d at 642.
28
                                                   9
1    requires the plaintiff to establish three essential elements: (1) that she was “subjected to

2    verbal or physical” conduct of a racial nature; (2) “the conduct was unwelcome;” and (3)

3    “the conduct was sufficiently severe or pervasive to alter the conditions of [her]

4    employment and create an abusive working environment.” Vasquez, 349 F.3d at 642

5    (citations omitted). “To determine whether conduct was sufficiently severe or pervasive

6    to violate Title VII, we look at all the circumstances, including the frequency of the

7    discriminatory conduct; its severity; whether it is physically threatening or humiliating, or

8    a mere offensive utterance; and whether it unreasonably interferes with an employee’s

9    work performance.” Id. (citation and internal quotation marks omitted). “In addition, the

10   working environment must both subjectively and objectively be perceived as abusive.” Id.

11   (citation and internal quotation marks omitted).

12          The alleged conduct Plaintiff points to in support of her claim fails to meet the third

13   element of severe or pervasive conduct. Plaintiff relies on the following alleged

14   unwelcome conduct: (1) she worked in a racially hostile environment because her

15   supervisor referred to “the black issue” when speaking to another employee about a

16   conflict between two other employees; (2) Plaintiff’s supervisor (and others in leadership

17   roles) disproportionately audited and generally treated other employees of color that

18   Plaintiff supervised less favorably than similarly-situated white employees; and (3)

19   Plaintiff had to attend some meetings where several supervisors and an employee from

20   Defendant’s Human Resources department (“HR Rep”) were also present. (ECF No. 88.)

21   The Court addresses this alleged conduct below.

22          1.     Alleged Comment re: “The Black Issue”

23          Regarding “the black issue,” it is unclear whether Plaintiff was aware of this

24   purported utterance while she was employed by Defendant. Plaintiff was terminated in

25   the fall of 2014. (ECF No. 81 at 2-3.) Setting aside authentication concerns (Id. at 8), the

26   evidence Plaintiff proffers to show that Jones used the phrase “the black issue” is a

27   LinkedIn message Booker sent to Plaintiff in February 2015 in response to an earlier

28
                                                  10
1    February 2015 message Plaintiff sent to Booker inquiring about anything Jones might

2    have said to Booker while he was employed there, along with Booker’s supporting

3    deposition testimony that Jones used the phrase “the black issue” in conversation with

4    Booker. (ECF Nos. 64-3 at 2, 66 at 7.) Thus, the evidence is not clear Plaintiff knew Jones

5    used this phrase while she was still employed by Defendant. If Plaintiff was unaware that

6    Jones used the phrase “the black issue” when she was still employed by Defendant,

7    Jones’ use of that phrase cannot have contributed to Plaintiff’s alleged perception that

8    she worked in a racially hostile environment.

9           But even if Plaintiff was aware Jones said it while she worked for Defendant, it is

10   undisputed that nobody ever used the phrase “the black issue” in Plaintiff’s presence, or

11   otherwise directed it at her. In addition, there is no evidence before the Court that Jones

12   used this phrase more than once. Thus, Jones’ purported single utterance of the phrase

13   “the black issue” is not sufficiently severe or pervasive so as to create a racially hostile

14   working environment. See, e.g., Vasquez, 349 F.3d at 642-44 (affirming grant of summary

15   judgment to defendant employer on hostile work environment claim even where latinx

16   plaintiff’s supervisor directly told him he had “a typical Hispanic macho attitude” and that

17   he should consider transferring to the field because “Hispanics do good in the field.”); see

18   also Kennedy v. UMC Univ. Med. Ctr., 203 F. Supp. 3d 1100, 1107-08 (D. Nev. 2016)

19   (granting summary judgment to Defendant (the same as in this case) on the plaintiff’s

20   hostile work environment claim stemming from the same reduction in force as this case

21   where the plaintiff’s supervisor “described people in the office [directly to the plaintiff] as

22   ‘Black lady’ or ‘Black guy,’” and where her supervisor once told the plaintiff “that she did

23   not look or sound Black”).

24          2.     Alleged Disproportionate Audits

25          Plaintiff argues that the alleged disproportionately harsh supervision and auditing

26   of the nonwhite employees she supervised—by her supervisors—evidences a hostile

27

28
                                                   11
1    work environment. (ECF No. 88 at 5.) But even if true,11 this does not tend to show that

2    Plaintiff was subjected to verbal or physical conduct of a racial nature. Nor is the alleged

3    conduct sufficiently severe or pervasive so as to alter her work environment.

4           3.      Meetings with HR Rep

5           Plaintiff also contends she was subjected to a racially hostile work environment

6    because, on more than one occasion, more than one of Plaintiff’s supervisors met with

7    her, along with an HR Rep. (ECF No. 88 at 7-9.) But Plaintiff points to only two incidents

8    where this occurred. (Id.) In one case, Plaintiff does not argue an HR Rep was present,

9    and the meeting was about Plaintiff’s decision not to discipline another employee whom

10   two supervisors thought Plaintiff should have disciplined. (Id. at 7.) In the other case, an

11   HR Rep was present because the purpose of the meeting was to discuss another

12   employee that had received complaints from the nursing department. (Id. at 7-9.) As

13   Plaintiff only points to two cases that do not appear to be close in time, this conduct cannot

14   be severe or pervasive. See discussion supra. Further, Plaintiff has not proffered any

15   objective evidence12 suggesting that these two meetings were called in an attempt to

16   harass Plaintiff because of her race, or that any other employee said anything racially

17   offensive to her in these meetings. In the absence of any evidence suggesting these

18   meetings were racially hostile or abusive, this argument does not help Plaintiff’s hostile

19   work environment claim survive summary judgment.

20          In sum, the conduct Plaintiff alleges she was subjected to in support of her hostile

21   work environment claim is less pervasive or severe than the conduct at issue in cases

22   where other courts nonetheless granted summary judgment to an employer defendant.

23
            11Plaintiff’s   evidence is anecdotal, not quantitative. (ECF No. 88 at 5-6.)
24
            12Plaintiffappears to subjectively believe this is why these meetings occurred and
25
     included these participants. (ECF No. 88 at 7-8 (citing Plaintiff’s own deposition
26   testimony).) But Plaintiff’s working environment must be both subjectively and objectively
     abusive for Plaintiff’s claim to survive summary judgment. See Vasquez, 349 F.3d at 642
27   (citations omitted).
28
                                                     12
1    See Vaquez, 349 F.3d at 642-44; Kennedy, 203 F. Supp. 3d at 1107-08. Therefore, the

2    Court grants summary judgment to Defendant on Plaintiff’s hostile work environment

3    claim.

4    V.       CONCLUSION

5             The Court notes that the parties made several arguments and cited to several

6    cases not discussed above. The Court has reviewed these arguments and cases and

7    determines that they do not warrant discussion as they do not affect the outcome of the

8    motions before the Court.

9             It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 84) is

10   denied.

11            It is further ordered that Defendant’s second motion for summary judgment on

12   Plaintiff’s hostile work environment claim (ECF No. 82) is granted.

13            The Clerk of Court is directed to enter judgment in favor of Defendants and close

14   this case.

15

16            DATED THIS 5th day of March 2019.

17
                                                       _________________________________
18                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
                                                  13
